Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 21, 2021

The Court of Appeals hereby passes the following order:

A21A1791; A21A1792. DWIGHT DAVID HILL v. THE STATE.

      On September 24, 2019, Dwight David Hill entered guilty pleas in two separate
criminal matters; one involving multiple child molestation charges and the other
involving unlawful acts of violence in a penal institution. On July 12, 2021, Hill filed
pro se notices of appeal in both cases, which were transmitted to this Court and
docketed as Case Nos. A21A1791 and A21A1792. We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Hill’s notices
of appeal were untimely filed almost two years after his judgments of conviction.
      Because Hill was represented by counsel before the trial court, he is informed
of the following in accordance with Rowland, 264 Ga. at 875-876 (2):
      This appeal has been dismissed because you failed to file a proper and
      timely notice of appeal. If you still wish to appeal, you may petition the
      trial court for leave to file an out-of-time appeal. If the trial court grants
      your request, you will have 30 days from the entry of that order to file
      a notice of appeal referencing your conviction. If the trial court denies
      your request, you will have 30 days from the entry of that order to file
      a notice of appeal referencing the denial of your request for an
      out-of-time appeal.
The Clerk of Court is DIRECTED to send a copy of this order to Hill and to his trial
counsel, and the latter also is DIRECTED to send a copy to Hill.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/21/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.